This is an appeal from an order striking an appeal from an arbitration award for failure to file sufficient recognizance. Its disposition is controlled by Hamilton, t/d/b/a Hamilton Maintenance v. Harida and Harida, and Woodlawn Builders, Inc., 280 Pa.Super. 45, 421 A.2d 396 (1980).
The order of the lower court is reversed and appellant’s appeal from the arbitration award is reinstated, with leave to appellee to file such exceptions to the bail filed by appellant as appellee may believe appropriate.